Order entered February 11, 1957, granting plaintiffs’ motion to strike out the answer of the above-named defendant and directing summary judgment in favor of the plaintiffs, and order entered December 26, 1956, denying defendant’s motion to dismiss the complaint, unanimously affirmed, with $20 costs and disbursements to the respondents. The amount of plaintiffs’ mortgage to which appellant subordinated his mortgage, in the light of the facts and subordination agreement herein, is to be ascertained by the Official Referee to whom this matter has been referred by the order herein dated February 8, 1957. Concur— Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.